Citation Nr: 9920103	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling, with a 
separate 10 percent evaluation assigned for degenerative 
joint disease.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling, with a 
separate 10 percent evaluation assigned for degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1993.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied evaluations in 
excess of 20 percent and 10 percent for his left and right 
knee disorders, respectively.  By a May 1998 Remand, the case 
was referred back to the RO for additional development.  The 
requested development was completed, and by a rating decision 
of November 1998, an increased evaluation of 20 percent was 
assigned for the veteran's right knee disorder, effective 
from May 30, 1997.  In addition, the RO granted service 
connection for degenerative joint disease of the veteran's 
left and right knees with 10 percent evaluations individually 
assigned, effective from July 1, 1997.  The veteran now 
continues his appeal, contending that he should be assigned 
evaluations in excess of 20 percent for his left and right 
knee disorders with degenerative joint disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's left knee disorder with degenerative joint 
disease is manifested by not more than moderate recurrent 
subluxation and lateral instability but no limitation of 
motion.  

3.  The veteran's right knee disorder with degenerative joint 
disease is manifested by not more than moderate recurrent 
subluxation and lateral instability but no limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's degenerative joint disease of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, and 5261 (1998).  

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).  

4.  The criteria for an evaluation in excess of 10 percent 
for the veteran's degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, and 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, transcripts of hearing testimony, and other 
personal statements by the veteran attesting to the severity 
of his service-connected knee disabilities.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with the present appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, the veteran was initially granted service 
connection for a right knee disorder by a December 1994 
rating decision, and was assigned a 10 percent evaluation, 
effective from May 14, 1993.  Service connection for a left 
knee disorder was granted by a rating decision of April 1995, 
and a 10 percent evaluation was assigned, also effective from 
May 14, 1993.  The record shows that the veteran has 
undergone meniscectomies of both knees, and has complained of 
severe pain and limitation of function due to pain 
bilaterally.  The veteran underwent arthroscopic surgery on 
his left knee in January 1995.  In July 1996, he claimed that 
his left knee disorder had increased in severity, and by a 
rating decision of May 1997 a 20 percent evaluation was 
assigned, effective from July 16, 1996.  In February 1997, 
the veteran underwent additional surgery to correct a 
parameniscal cyst, and following his total convalescence 
rating from February to April 1997, the 20 percent rating for 
his left knee was continued.  In addition, the veteran 
underwent arthroscopic surgery to his right knee in July 1997 
to correct what was characterized as mild to moderate 
osteoarthritis in the medial compartment.  

The veteran testified before the undersigned Board Member in 
January 1998 that overall, his bilateral knee disorder had 
become markedly worse since he had undergone his last rating 
examination in April 1997.  The Board considered the 
veteran's case, and in view of an objective showing of 
degenerative changes and osteoarthritis in his knees and 
objective evidence of pain on motion, remanded the case to 
the RO for an additional rating examination and further 
review of his claim for increased evaluations.  Pursuant to 
those examinations, conducted in April and June 1998, the 
veteran's right knee disorder was assigned an increased 
evaluation of 20 percent, effective from May 30, 1997.  In 
addition, the veteran was assigned individual 10 percent 
evaluations for the degenerative joint disease in his left 
and right knees, effective from July 1, 1997.  The veteran 
has continued to pursue his appeal, maintaining that the 
currently assigned evaluations do not adequately reflect the 
severity of his bilateral knee disability.  

In support of his claim for increased evaluations, the 
veteran submitted additional VA treatment records dating from 
August 1996 through February 1998 showing that he experienced 
ongoing problems with his knees.  With respect to his left 
knee, a November 1997 MRI examination showed that anterior 
and posterior cruciate ligaments were intact.  However, there 
was increased signal identified within the posterior horn of 
the medial meniscus, unchanged from the August 1996 study.  
There was also evidence of a parameniscal cyst.  Those 
changes were noted to be more pronounced than on the prior 
exam.  Medial and collateral ligaments were intact, as were 
the quadriceps and patellar tendons.  There was no evidence 
of bony bruise or joint effusion.  Patellofemoral joint space 
was unremarkable.  The examiner concluded at that time that 
there were probable postoperative changes involving the 
posterior horn of the medial meniscus, which had not changed 
from August 1996.  However, the examiner also concluded that 
there was a probable tear involving the middle and posterior 
horn of the lateral meniscus, with an associated meniscal 
cyst.  He opined that those changes had advanced when 
compared with the August 1996 examination report.  

An addendum to the November 1997 examination report shows 
that the veteran had a degeneration of the lateral meniscus 
of his left knee.  The remainder of the MRI examination was 
within normal limits.  There was no effusion on examination, 
and all ligaments were intact, and the remainder of the knee 
was characterized as being perfectly normal.  He showed good 
ligament stability with no effusion and a full range of 
motion, although the veteran did report experiencing pain 
along the lateral aspect of his knee.  A "telephone triage" 
note of February 1998 indicates that the veteran complained 
that his left knee was swollen, discolored, and that he 
experienced increased pain.  

The veteran underwent an additional MRI examination of his 
left knee in April 1998 in which he was found to have mild 
degenerative beaking of the tibial spines but with normal 
remaining joint spaces.  Again, there was no evidence of 
acute fracture, dislocation, or joint effusion.  No intrinsic 
bony abnormalities were identified.  

In June 1998, the veteran underwent a VA rating examination 
pursuant to the Board's May 1998 Remand.  With respect to his 
left knee, the examiner noted that he had undergone two 
arthroscopic surgeries for medial and lateral partial 
meniscectomies on his knee.  The veteran reported being 
unable to perform physical labor due to pain and physical 
problems, and reported experiencing pain most of the time and 
during flare-ups.  He stated that during flare-ups, he was 
required to use crutches to ambulate.  In addition, he 
indicated that he was attending school in order to obtain 
employment in information systems.  The examiner observed 
that the veteran had significant degenerative changes in both 
knees, and had significant portions of the medial and lateral 
menisci removed from both knees.  However, the veteran showed 
no evidence of instability of either knee, and all 
ligamentous complexes appeared intact without significant 
laxity.  The veteran was observed to walk with a normal gait, 
did not appear to be uncoordinated, and did not appear to 
have significant subluxation of the patellofemoral joint in 
either knee.  

Objectively, the veteran's right knee was found to have no 
effusion.  The veteran described tenderness over the 
posterolateral joint line, but there was no medial joint line 
tenderness.  The medial and lateral collateral ligaments were 
without laxity, and were stable and nontender to varus/valgus 
stress.  There was negative Lachman's and anterior/posterior 
drawer test.  In addition, there was no significant 
tenderness or catching with McMurray's compression test.  The 
medial and lateral patellar facets were significantly tender 
to palpation.  There was mild crepitance with range of motion 
of the left knee, and the range of motion on the left was 
from 0 to 130 degrees both actively and passively.  Range of 
motion of the knee also showed the patella to have good 
tracking within the patellofemoral joint.  There was no 
evidence of subluxation, but there was mild lateral tilt of 
the patella.  Neurological testing showed the veteran's knees 
to be normal, and X-ray results showed mild loss of joint 
space in the medial and lateral compartments bilaterally.  
There were also mild to moderate changes of the 
patellofemoral joint bilaterally.  There was no evidence of 
fracture or dislocation, and the knees showed good alignment.  

With respect to his right knee, VA treatment records dating 
from August 1996 through February 1998 show that the veteran 
continued to complain of pain and other problems in his right 
knee throughout this period.  A report of an MRI examination 
dated in June 1997 shows that there was no knee joint 
effusion.  Anterior and posterior cruciate ligaments in 
addition to the medial and lateral collateral ligaments were 
found to be intact.  Early degenerative changes involving the 
medial compartment of the knee with mild to moderate loss of 
articular cartilage and subchondral eburnation involving the 
medial tibial plateau.  The veteran's diagnoses at that time 
included status-post medial meniscectomy, possible medial 
meniscal posterior horn tear versus surgical defect, and mild 
to moderate osteoarthritis involving the medial compartment.  

The veteran underwent further arthroscopic surgery on his 
right knee in July 1997 to correct a tear of the medial 
meniscus.  However, pursuant to the exploratory surgery, no 
meniscal tear was found.  The records show that the veteran 
continued to complain of right knee pain throughout this 
period.  The veteran underwent an X-ray examination in April 
1998 in which a very slight narrowing of the right medial 
tibiofemoral space was found.  There was also mild 
degenerative beaking of the tibial spines identified 
bilaterally.  The remaining joint spaces appeared normal, and 
there was no evidence of acute fracture, dislocation or joint 
effusion.  No intrinsic bony abnormalities were noted.  An 
examination of April 1998 showed a full range of motion in 
the knees bilaterally from 0 to 130 degrees and with no varus 
instability or deformity.  

The report of the June 1998 rating examination shows that 
with respect to the right knee, the veteran was noted to have 
undergone two knee arthroscopic surgeries.  He reported that 
he experienced pain for much of the time, and that his 
activities were restricted during flare-ups.  As noted, the 
veteran could not engage in heavy lifting, and could ambulate 
as tolerated.  He did not report any episodes of kneecap 
dislocations.  He was noted to have significant degenerative 
changes in his knees bilaterally for someone of his age, and 
was noted to have had significant portions of his medial and 
lateral menisci removed from the knees, secondary to tears.  
However, there was no evidence of instability of either knee, 
and all ligamentous complexes appeared to be intact without 
significant laxity.  He was able to ambulate with a normal 
gait.  In addition, the veteran was not uncoordinated, and 
did not appear to have significant subluxation of his 
patellofemoral joint on either knee.  

Examination of the right knee showed no effusion, although 
there was tenderness to palpation over the posteromedial 
joint line and over the pes anserinus tendon complex.  The 
medial, collateral, and lateral collateral ligaments showed 
no evidence of laxity and were stable to varus and valgus 
strain.  They were nontender.  There was negative Lachman's 
and anterior/posterior drawer sign.  There was also no pin 
with Apley's or McMurray's compression test.  There was, 
however significant tenderness to palpation of the medial and 
lateral patellar facets as well as with the patellar 
compression test.  Range of motion of the right knee was from 
0 to 130 degrees.  In addition, in range of motion studies, 
the right knee showed the patellofemoral to track well within 
the groove.  There was no evidence of subluxation, and there 
was a very mild patellar tilt.  

With respect to both knees, the examiner observed that with 
therapy and medication, the veteran's pain symptomatology 
would have shown significant improvement.  The veteran was 
noted to be prone to significant degenerative joint disease 
in the future, secondary to the partial meniscectomies of 
both knees.  In addition, the examiner observed that given 
his physical findings, the veteran should not experience 
significantly limited ranges of motion during flare-ups, but 
might experience increased pain.  Anti-inflammatory 
medication as well as rest and therapy should show 
improvement of the veteran's symptomatology.  The examiner 
concluded with diagnoses of moderate degenerative joint 
disease of the bilateral knees, particularly in the 
patellofemoral compartments.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 10 
percent evaluation is contemplated for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is contemplated for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is contemplated for 
severe recurrent subluxation or lateral instability.  In 
addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1998), which contemplates assigning disability evaluations 
for arthritis incurred due to trauma, such arthritis is to be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Under Diagnostic Code 5003, X-
ray evidence showing involvement of 2 or more major joints or 
2 or more minor joint groups warrants assignment of a 10 
percent evaluation.  A 20 percent evaluation is appropriate 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  Further, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998) contemplate assignment 
of ratings based on limitation of flexion and extension of 
the leg.  However, as the evidence shows full ranges of 
motion, these Diagnostic Codes are not for consideration, and 
are included here for reference purposes only.

In the present case, the veteran's left and right knee 
disabilities are not shown to involve much, if any, recurrent 
subluxation or lateral instability.  It appears from the most 
recent treatment and examination reports that the veteran's 
primary symptoms involve pain and tenderness on palpation and 
on walking.  However, the treatment records and examination 
reports, particularly that of June 1998, objectively show 
that he does not experience effusion, laxity, or instability.  
Moreover, the examination reports of April and June 1998 show 
that the veteran has a full range of motion in his knees, 
from 0 to 130 degrees, bilaterally.  See Francisco, supra.

The veteran was shown to have degenerative arthritis in his 
knees bilaterally, and 10 percent evaluations have been 
assigned for these disabilities.  However, the veteran has 
not been objectively shown to have occasional incapacitating 
exacerbations as he has reported.  The examiner who conducted 
the June 1998 rating examination observed that the veteran 
should not experience significant functional impairment 
during flare-ups, but would likely experience increased pain.  
Further, with respect to pain on use, or functional 
impairment resulting therefrom, the Board has taken such into 
consideration in its decision to award 20 percent evaluations 
for the veteran's bilateral knee disorders under Diagnostic 
Code 5257.  Accordingly, increased evaluations based upon 
pain on use or limitation of function is not for 
consideration here.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  In sum, the Board finds that increased evaluations 
for the veteran's bilateral knee disorders are not warranted 
given the objective medical evidence of record.  

In reaching these determinations, the Board has considered 
the history of the veteran's left and right knee 
disabilities, as well as the current clinical manifestations 
and the effects that these disabilities have had on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
The nature of the original disabilities have been considered, 
as well as the functional impairment which can be attributed 
to pain and weakness.  However, for reasons previously 
stated, the Board finds that the veteran's bilateral knee 
disabilities are not objectively shown to manifest impairment 
to the degree of severity that the veteran has reported.  
Accordingly, the Board finds that increased evaluations for 
the veteran's bilateral knee disabilities including increased 
ratings for his degenerative arthritis of the knees is not 
warranted here.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
contentions of the veteran that his bilateral knee disorders 
prevent him from obtaining or retaining gainful employment.  
In this regard, the Board has considered the affidavits of 
two of the veteran's former employers who stated that he had 
quit his jobs performing manual labor due to difficulties 
with his knees.  The Board has also considered the veteran's 
assertions that he can no longer perform manual labor of any 
sort and that he cannot engage in heavy lifting.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.   

In this case, the Board first notes that the schedular 
evaluations are not inadequate.  There is a full range of 
ratings which anticipate a greater disability from the 
veteran's bilateral knee disabilities.  The record, however, 
does not establish the presence of findings that would 
support a higher rating under the Rating Schedule.  Further, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has undergone two 
arthroscopic surgeries on each knee, and has undergone 
therapy, but he is nonetheless shown to have full ranges of 
motion in each knee without subluxation or instability that 
has been objectively shown.  Moreover, his primary 
difficulties appear to involve degenerative arthritis in each 
knee and some degree of pain on palpation and use.  Further, 
while the veteran has asserted that he cannot perform manual 
labor, the Board notes that he has reported that he is 
attending school in order to learn a new trade, namely 
information management.  In addition, to the extent that he 
may be shown to be unable to obtain or retain gainful 
employment of some sort, such would be the more likely result 
of his documented polysubstance abuse and related problems.  
Thus, on the basis of the entire record, the Board must 
conclude that there has been no showing that the disability 
under consideration has caused marked interference with 
employment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

Entitlement to evaluations in excess of 20 percent for a left 
knee disorder, and in excess of 10 percent for degenerative 
joint disease of the left knee, is denied.  

Entitlement to evaluations in excess of 20 percent for a 
right knee disorder, and in excess of 10 percent for 
degenerative joint disease of the right knee, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

